Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

          DETAILED ACTION
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application AU2013 903435 filed on 9/8/13.  It is noted that Applicant has filed a certified copy of the application as required by 35 U.S.C. 119(b).

REASONS FOR ALLOWANCE
The rejections for Claims 1, 3-9, 13-20 for non-statutory double patenting are withdrawn in light of the Terminal Disclaimer filed and approved on 2/08/21.

The objection to Claim 3 is withdrawn/moot in light of Applicant’s amendment filed on 2/8/21.  In addition, the objections to Claims 6-9, 14-15, 18-19 are withdrawn in light of Applicant’s amendment.

As per Claim 1, the following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (MIURA, Pub. No.: US 2014-0056576; ACHOUR, Pub. No.: US 2012-0311448; ANGELL, 
“A system of automated script generation with integrated video production; said system comprising a video production server comprising an automated script generator and an integrated video producer, a plurality of content acquisition devices; each of the plurality of content acquisition devices being operable by a respective one of a plurality of operators; at least one of the plurality of content acquisition devices being operable as a production device by the producing user; each of said plurality of content acquisition devices communicating over the Internet to said video production server; each of said plurality of content acquisition devices including a video acquisition device, audio acquisition capability and an input output device; each of said plurality of content acquisition devices being operable in conjunction with the input output device to act as either a content acquisition device or a production device; each of the plurality of content acquisition devices being configured and arranged to receive the communications generated by the automated script generator and comprising means by which an operator of the plurality can indicate whether each of the shots or tasks is accepted whereby respective operators of the content acquisition devices can receive the communications generated by the video production server and can  respective operators will accept, and each of the content acquisition devices comprises an application for facilitating communication and coordination with the video production server such that the shots or tasks generated by the video production server can be communicated and coordinated through the application and displayed on each of the content acquisition devices”
 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record MIURA does not teach or suggest in detail a plurality of content acquisition devices such that each of the plurality of content acquisition devices are operated by a respective one of a plurality of operators.  The prior art does not teach at least one of the plurality of content acquisition devices being operable as a production device by the producing user where each of the plurality of content acquisition devices communicate over the Internet to a video production server. In addition, the prior art is silent as to each of said plurality of content acquisition devices includes a video acquisition device, audio acquisition capability and an input output device, as well as silent as to each of said plurality of content acquisition devices being operable in conjunction with the input output device to act as either a content acquisition device or a production device.  Finally, the prior art does not disclose that each of the plurality of content  communications generated by the automated script generator and comprising means by which an operator of the plurality can indicate whether each of the shots or tasks is accepted whereby respective operators of the content acquisition devices can receive the communications generated by the video production server and can communicate to the video production server and advise as to which shots or tasks the respective operators will accept, and each of the content acquisition devices comprises an application for facilitating communication and coordination with the video production server such that the shots or tasks generated by the video production server can be communicated and coordinated through the application and displayed on each of the content acquisition devices as amended by the Applicant (See [Abstract] and paragraphs [0014] [0025-0026] [0028-0030] of Applicant’s published disclosure for the enabling portions given priority date of 09/8/2013).  
MIURA only teaches a system of automated script generation with integrated video production that includes a video production server, an automated script generator and an integrated video producer.  The prior art also teaches that the video production server stores a master script template for capturing an event or occasion to make a video production, wherein the master script template is written so that a master script template is customizable with modification of a plurality of factors.  The closest NPL GRIGORIADIS (GRIGORIADIS, “Automated podcasting system for universities”, 2012) only discloses automated script generation for an audio producer that captures and 
Whereas, as stated above, Applicant’s claimed invention states a plurality of content acquisition devices such that each of the plurality of content acquisition devices are operated by a respective one of a plurality of operators.  The invention further claims at least one of the plurality of content acquisition devices being operable as a production device by the producing user where each of the plurality of content acquisition devices communicate over the Internet to a video production server. In addition, the claimed invention recites each of said plurality of content acquisition devices includes a video acquisition device, audio acquisition capability and an input output device, as well as claims each of said plurality of content acquisition devices being operable in conjunction with the input output device to act as either a content acquisition device or a production device.  Finally, the claimed invention states that each of the plurality of content acquisition devices are arranged to receive the communications generated by the automated script generator and comprising means by which an operator of the plurality can indicate whether each of the shots or tasks is accepted whereby respective operators of the content acquisition devices can receive the communications generated by the video production server and can communicate to the video production server and advise as to which shots or tasks the respective operators will accept, and each of the content acquisition devices comprises an application for facilitating communication and coordination with the  production server can be communicated and coordinated through the application and displayed on each of the content acquisition devices. 
So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

As per Claim 21, the following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (MIURA, Pub. No.: US 2014-0056576; ACHOUR, Pub. No.: US 2012-0311448; ANGELL, Pub. No.: US 2009-0232357; MARK, Pub. No.: US 2005-0181765; MAGGIORE, Pub. No.: US 2013-0278635) does not teach nor suggest in detail the limitations: 
“A system of automated script generation with integrated video production; said system comprising a video production server comprising an automated script generator and an integrated video producer, wherein the server is configured to enable a producing user of the system to interact with the video production server to customize the video production by (i) modifying the plurality of factors, including the number of cameras and operators, and (ii) defining names of the operators, equipment availability, date of 
 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record MIURA does not teach or suggest in detail a server is configured to enable a producing user of the system to interact with the video production server to customize the video production by (i) modifying the plurality of factors, including the number of cameras and operators, and (ii) defining names of the operators, equipment availability, date of equipment availability, anticipated weather conditions, location details, skill of operator, event and a role of operator, the role selected from a list of possible roles that includes a tour guide and a camera operator as amended by the Applicant (See [Abstract] and paragraphs [0014] [0025-0026] [0028-0030] of Applicant’s published disclosure for the enabling portions given priority date of 09/8/2013).  
MIURA only teaches a system of automated script generation with integrated video production that includes a video production server, an automated script generator and an integrated video producer.  The prior art also teaches that the video production server stores a master script template for capturing an event or occasion to make a video production, wherein the master script template is written so that a master script template is customizable with modification of a plurality of factors.  The closest NPL 
Whereas, as stated above, Applicant’s claimed invention states the server is configured to enable a producing user of the system to interact with the video production server to customize the video production by (i) modifying the plurality of factors, including the number of cameras and operators, and (ii) defining names of the operators, equipment availability, date of equipment availability, anticipated weather conditions, location details, skill of operator, event and a role of operator, the role selected from a list of possible roles that includes a tour guide and a camera operator. 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-2, 4, 6-24 are allowed.  
		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Monday-Friday from 7:00-4:00.   If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481